DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 has been considered by the examiner.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 06/29/2020 has been entered. Claims 12-31 are cancelled and claims 32-51 are new. Accordingly, claims 32-51 are currently pending and are under examination.
Response to Arguments
The applicant’s arguments and citation of NPL from FlowVision with regard to the objection to the Specification (see pages 5-6 of arguments), specifically regarding the “N” prefix for “Nm/s” and “Nm” are found persuasive; thus, the objection to the Specification has been withdrawn. The objection was based on an understanding that the “N” prefix is a non-standard 
The remainder of the applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.
	With regard to the arguments directed to the § 112(a) rejection, the applicant argues that the term objected to cannot be removed from the claims without significantly altering their meaning. As discussed in the 10/26/2021 interview (see interview summary mailed 10/28/2021), the issue lies in that in Table 1 of the applicant’s specification, the temperature of the reactants in the reaction zone is over 500°C; in independent claim 32, however, step c) i) states that the velocity is determined at standard temperature and pressure (i.e. 0°C and 1.01325 bar), which is significantly different than 500°C. During the interview, the examiners notified the applicant's representative that providing clarification in the claims for the velocity v1 being the velocity before entering the reaction zone or during the reaction zone may be helpful in advancing prosecution. The examiners additionally notified the applicant's representative that if the velocity v1 at standard temperature and pressure is defined as being the velocity of the reaction mixture before it enters the reaction zone, that it may potentially create another issue under 112(a) and/or 112(b) because it may be unclear what the velocity/velocities during the reaction zone(s) is/are. Thus, the rejection under 112(a) remains.

	With regard to the arguments directed to the new “two-stage method” (see section A on pages 7-9 of arguments), the new limitation in new claim 44 of having two reaction zones in which the second reaction zone is downstream from the first, is now rendered obvious by the new combination of references which now includes the new reference Teoh.

The arguments directed to the one stage process (see section B on pages 9-10 of arguments) are respectfully not found persuasive. The arguments are primarily based on the position that the applicant’s invention requires an excess hydrogen gas. The applicant’s refutation is that in the previous office action (Final Rejection mailed 03/02/2021), the examiner appeared to primarily rely on paragraph [0025] of Jaiswal, and further states that this paragraph only suggests that a variety of fuel components, particularly “organic liquid components” may be used in compositions. The applicant also reiterates previous arguments that Jaiswal also teaches accomplishing flame pyrolysis in excess oxygen and further states that “What the Examiner has not done is point out any support for the allegation that Jaiswal or the other cited references disclose a process in which there is a there is a stoichiometric excess of hydrogen”.
Jaiswal explicitly states in paragraph [0062] that “The calculations can be based on the assumptions of adiabatic conditions at constant pressure ΔHreactants=ΔHproducts, complete combustion of the fuel with excess oxygen”. 
One of ordinary skill in the art understands that in order to calculate the enthalpy change (ΔH) of a combustion reaction (to determine the cooling requirements from the heat generated by combustion [0062]; also see [0024]), the combustion reaction calculations are based on the assumption that all of the fuel is combusted, which suggests that at a stoichiometric amount of oxygen is required. 
The purpose of stating “excess oxygen” is to ensure that fuel (rather than oxygen) is the limiting reactant during calculations, which allows for a more accurate ΔH calculation for a given fuel amount, but that the excess portion of the oxygen is not necessary to achieve complete combustion (by definition of “excess”). 

In response to the applicant’s argument that paragraph [0025] discloses a variety of fuel components, particularly “organic liquid components”, the examiner respectfully disagrees as the “organic liquid fuel” in [0025] to which the applicant appears to be referring is simply a different embodiment and can be used in addition to (see “Alternatively or additionally,” language in [0025] of Jaiswal). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (MPEP 2123 I.). The use of gaseous fuels is discussed in, for example, [0040] of Jaiswal.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Step c) of claim 32 recites the claim limitation of “the velocities determined at standard temperature and pressure of the reaction mixture”; this limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
For example, table 1 of the specification describes the temperatures as being over 500°C, and applicant’s examples on pages 4-5 of the specification appear to perform solution jetting at “room temperature” which is described as 23°C, not 0°C as per the definition of standard temperature and pressure described in the arguments filed 12/01/2020.
In the interest of compact prosecution, and in view of velocity measurements/calculations appearing to be independent of temperature and pressure, the applicant is suggested to remove this claim limitation. If the applicant chooses not to remove this claim limitation and instead chooses to further amend/clarify the current claim limitation, as discussed above and in the before it enters the reaction zone, that it may potentially create another issue under 112(a) and/or 112(b) because it may be unclear what the velocity/velocities during the reaction zone(s) is/are.
	Claims 33-43 are rejected based on their dependency to rejected independent claim 32.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 32-36 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. (US 20100102700 A1; of record) in view of Laine et al. (US 5958361 A; of record), Elhassid et al. (US 9748567 B2; of record) and Teoh et al. (NPL; “Flame spray Pyrolysis: An enabling technology for nanoparticles design and fabrication”, 17 May 2010, Nanoscale, Issue 8, pp. 1324-1347).
	Regarding claim 32:
	Jaiswal teaches a method of forming metal tungsten oxide submicron particles [Abstract], wherein if M is a non-tungsten metal such as an alkali metal (meets M = Na, K, Rb, Li, and/or Cs, which are alkali metals), the composition may have a formula of MxWO3 [0034];
	With regard to step a) of providing a solution, Jaiswal teaches using an aqueous solution to produce metal tungsten oxide nanoparticles [0022], which means that a tungsten compound would necessarily have been provided. With regard to the solution comprising at least one M-comprising compound, as discussed above, Jaiswal teaches that the tungsten compound to be produced has the formula MxWO3, wherein M is an alkali metal [0034]; this also necessarily means that an M-comprising compound would necessarily have been provided.
	With regard to step b) of atomizing the solution, Jaiswal teaches using a gas to impact on the liquid solution to form an aerosol [0008],[0030] which meets the claimed “atomizing” step. 

	With regard to step c) of reacting the aerosol with a hydrogen/oxygen flame, Jaiswal teaches reacting hydrogen gas with oxygen gas, each supplied through different channels in a flame spray pyrolysis apparatus [0040]. With regard to the expression 1<O2,primary/0.5H2 ≤ 3, according to paragraph [0016] of the present application’s US PGPUB, the O2,primary refers to the oxygen in the air which forms the flame. This means that the ratio range of O2,primary to H2 (O2,primary:H2) is 0.5-1.5:1. Based on the stoichiometric formula for the complete combustion of hydrogen, of 2H2 + O2 [Wingdings font/0xE0] 2H2O (which has a O2:H2 ratio of 0.5:1), one of ordinary skill in the art would find it obvious to use 0.5:1 as a starting point for the amount of oxygen relative to the amount of hydrogen. Jaiswal further teaches performing and ensuring complete combustion with an excess of oxygen [0062], which would raise the O2 content in the O2:H2 ratio to above 0.5:1, which meets the claimed O2:H2 ratio range and therefore the expression in step c).
	With regard to the two reaction zones in step c), Jaiswal discloses the use of multiple inlet nozzles (such as co-axial, cylindrical symmetry, or concentric [0028]) for flame spray pyrolysis, which advantageously and surprisingly allows for forming crystalline multiple metal oxide particles with different precursors being delivered through different channels [0029]. Similarly, if fuel is delivered through one channel and a precursor delivered through another channel, good quality, visibly non-porous submicron particles can be formed [0029].
	With regard to the separation step in step d), Jaiswal teaches using a particle collector such as a bag collector, containing a filter element, to collect the formed particles [0030]. As the 
	With regard to step e) of passing a reducing gas over the separated solid at 450-700°C, Jaiswal teaches reducing the formed powders at 550°C in an H-2/N2 atmosphere to improve the crystallinity of the powders [0112].
	Jaiswal teaches using a flame spray pyrolysis system, such as, for example, the flame spray pyrolysis of Laine [0023] (which is incorporated by reference into Jaiswal in [0023]). Based on Laine’s apparatus’s ignition chamber having a diameter of 7.5 cm (see Col. 14, lines 43-51 of Laine), and Jaiswal’s gas flow rate of 5 L/min [0109], the resulting flow rate would be approximately 18.9 m/s (based on q = v·A, wherein q is the mass flow rate, v is the velocity, and A is the cross-sectional area of flow). With regard to v2, Jaiswal teaches delivering the liquid at a flow rate of 5 mL/min (which is a smaller volumetric flow rate than the gas flow rate, which is consistent with the claimed relative v1 and v2 values). 
However, Jaiswal is silent regarding the velocities v1 and v2 of the reaction mixture being within the claimed ranges of v1 being between 0.5 and 10, and v2 meeting the claimed formula, or that there is a second reaction zone that is downstream from the first reaction zone.

	Elhassid discloses a process for preparing a metal-oxide containing powder via spray pyrolysis [Abstract], and discusses that powder morphology is affected by a variety of factors: for example, the morphology may change from hollow spheres to non-hollow spheres based on the ratio of solid phase particles in the slurry (Col. 10, Lines 20-24). Elhassid further discusses that other factors affect the morphology, such as the precursor compound, solvent, aerosol heating profile, residence time, and particular atomization device (Col. 10, lines 24-27). One of 
	Therefore, one of ordinary skill in the art would find it obvious to vary the residence time (and therefore the velocity) of the reactant and product streams based on the specific starting materials and gases being used, in view Elhassid, to predictably vary the outcome of powder morphology, crystallinity, and porosity of the specific tungsten oxide powder of Jaiswal. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 II. A.).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Jaiswal in view of Laine and Elhassid, as doing so would result in advantageously and surprisingly allows for forming crystalline multiple metal oxide particles with different precursors being delivered through different channels (see [0029] of Jaiswal) while having full control over powder morphology and porosity (see col. 10, lines 20-27 of Elhassid).
	However, Elhassid is silent regarding a second reaction zone being downstream from the first reaction zone.

	Teoh discloses combustion of precursor sprays in flame spray pyrolysis (FSP) (Abstract). Teoh discusses, in detail, many of the different factors, parameters, and conditions which can be varied, and the resulting outcome of “tuning” said parameters (see Fig. 1 for a general summary). 
and also promotes particle growth by sintering and coalescence, while the large temperature gradient (and short residence time) preserves the nanoscale feature of the particles.

    PNG
    media_image1.png
    800
    743
    media_image1.png
    Greyscale

	As can be seen in Fig. 5 (page 1342) of Teoh above, Teoh illustrates the different sequential stages of different FSP methods (i.e. simple powder particle formation or single/multi-coated particles). Teoh further discusses the different stages of the droplet-to-particle route in FSP, that is (1) precursor spray evaporation/decomposition forming metal vapour; (2) nucleation as a result of supersaturation; (3) growth by coalescence and sintering; and (4) particles aggregation (forming hard agglomerates by chemical bonds) and agglomeration (forming soft agglomerates by mainly physical bonds) (page 1330, section 4 in second column).
	Thus, although Teoh does not explicitly teach an embodiment in a tungsten oxide powder is produced with a second reaction zone that is downstream from the first, wherein the second reaction zone has a velocity 0.3-0.8 of the velocity of the first reaction zone, this limitation is obvious over Teoh who discloses multiple sequential stages (sequential meaning that later stages In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaiswal in view of Laine and Elhassid with the teachings of Teoh, as doing so would allow for tuning the synthesis parameters and their respective boundary conditions in achieving product particles with desirable characteristics (Fig. 1 of Teoh).
	Regarding claim 33:
	As discussed in the rejection of claim 32 above, Jaiswal does not explicitly teach an O2:H2 ratio; however, based on the stoichiometric formula for the complete combustion of hydrogen, of 2H2 + O2 [Wingdings font/0xE0] 2H2O (which has a O2:H2 ratio of 0.5:1), one of ordinary skill in the art would find it obvious to use 0.5:1 as a starting point for the amount of oxygen relative to the amount of hydrogen. Jaiswal further teaches performing and ensuring complete combustion with an excess of oxygen [0062], which would raise the O2 content in the O2:H2 ratio to above 0.5:1, which meets the claimed O2:H2 ratio range of 1.5-5. In terms of the upper limit of the excess oxygen, Jaiswal generally discusses the effects of components on flame temperature; for example, having too high of a water content would remove heat from the flame [0059]. One of ordinary skill in the art would therefore recognize that having too high of an oxygen content may In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 II. A.).
	Regarding claim 34:
	Jaiswal does not explicitly disclose the claimed residence times of the reaction mixtures in the reaction zones.
	However, Jaiswal does disclose in one example that the outer annulus of the nozzle was fed with xylene at 4.8 mL/min, while the inner annulus was fed with the metal solution at 1.2 mL/min. As residence time is directly a function of flow rate, the 0.5 times the residence time of xylene (t1) (equal to 2.4 mL/min) would meet the claimed requirement of being above t2 (1.2 mL/min).
	Regarding claim 35:
	Jaiswal teaches that the heat treatment (see reducing step “e)” as discussed in the rejection of claim 32 above) is performed for 1 hr [0112], which meets the claimed 1-10 hrs.
	Regarding claim 36:
	Jaiswal teaches that the heat treatment (see reducing step “e)” as discussed in the rejection of claim 32 above) is performed with a H2/N2 mixture [0112].
Regarding claim 40:
	As discussed in the rejection of claim 32 above, with regard to the single or multi material nozzle, Jaiswal discloses the use of multiple inlet nozzles (such as co-axial, cylindrical symmetry, or concentric [0028]) for flame spray pyrolysis, which advantageously and 
Jaiswal and Laine teach the process as applied to claim 32 above, but do not explicitly teach that the diameters of the aerosol particles are 120 µm or less; however, the particles of Jaiswal are on the nanoscale [0063], which suggests that the aerosol used to form the particles are also very small.
	Elhassid teaches using atomizers to produce small droplets (less than 1 µm in size) to produce particles that are less hollow (Col. 10, lines 29-35).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to further modify the combination of references as discussed in the rejection of claim 32 above with Elhassid’s teaching of small droplets, as doing so would result in particles that are less hollow.
	Regarding claim 41:
	Jaiswal teaches preparing a tungsten solution with tungsten carbonyl (W(CO)6) [0109], which is an inorganic metal compound.
	Regarding claim 42:
	Jaiswal teaches using an aqueous solution to produce metal tungsten oxide nanoparticles [0022], such as, for example, producing cesium tungsten oxide nanoparticles using flame spray pyrolysis with an aqueous solvent [0110].
	Regarding claim 43:
	Although Jaiswal does not explicitly teach the concentration of metals in the solution, Jaiswal does teach using various tungsten compounds such as tungsten carbonyl [0109] or ammonium meta tungstate hydrate and cesium nitrate in solution [0111], which are both metal xWO-3 [0109].
	Thus, although Jaiswal does not explicitly disclose the concentrations of metal in solution, one of ordinary skill in the art would find it obvious to vary the metal compound concentrations in solution to vary the formula of MxWO3 (wherein M is an alkali metal).

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in Laine, Elhassid, and Teoh, as applied to claim 32 above, and further in view of Hampden-Smith et al. (US 20050100666 A1; of record).
	Regarding claim 37:
	Jaiswal, Laine, and Elhassid teach the process as applied to claim 32 above, but are silent regarding the residence time.
	Hampden-Smith teaches an aerosol method for preparing powdered products of a variety of materials [Abstract]. Hampden-Smith teaches that residence times of shorter than about 4 seconds is typical [0081], which overlaps with the claims 1-5 seconds. Hampden-Smith further discusses that residence time should be long enough to assure that the particles attain the desired temperature [0081]. In addition, Hampden-Smith teaches that residence time has a direct effect on the structure and morphology of particles, such as density and crystallinity [0148-0149].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify Jaiswal in view of Laine and Elhassid with the residence time of Hampden-Smith, as doing so would predictably result in produced particles with a desired density/porosity and crystallinity. 
	Regarding claim 38:

Jaiswal, Laine, Elhassid, and Hampden-Smith teach the process as applied to claim 17 above, but do not explicitly teach that the diameters of the aerosol particles are 120 µm or less; however, the particles of Jaiswal are on the nanoscale [0063], which suggests that the aerosol used to form the particles are also very small.
	Elhassid further teaches using atomizers to produce small droplets (less than 1 µm in size) to produce particles that are less hollow (Col. 10, lines 29-35).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Jaiswal, Laine, and Hampden-Smith with those of Elhassid, as doing so would result in particles that are less hollow.
Regarding claim 39:
Although Jaiswal does not explicitly teach the concentration of metals in the solution, Jaiswal does teach using various tungsten compounds such as tungsten carbonyl [0109] or ammonium meta tungstate hydrate and cesium nitrate in solution [0111], which are both metal compounds in solution. Jaiswal teaches varying the tungsten and cesium concentrations to achieve different x-values for CsxWO-3 [0109].
	Thus, although Jaiswal does not explicitly disclose the concentrations of metal in solution, one of ordinary skill in the art would find it obvious to vary the metal compound concentrations in solution to vary the formula of MxWO3 (wherein M is an alkali metal).

	Claims 44 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Katusic et al. (US 20050069506 A1; of record).
Regarding claim 44:
	Jaiswal teaches a method of forming metal tungsten oxide submicron particles [Abstract], wherein if M is a non-tungsten metal such as an alkali metal (meets M = Na, K, Rb, Li, and/or Cs, which are alkali metals), the composition may have a formula of MxWO3 [0034];
	With regard to step a) of providing a solution, Jaiswal teaches using an aqueous solution to produce metal tungsten oxide nanoparticles [0022], which means that a tungsten compound would necessarily have been provided. With regard to the solution comprising at least one M-comprising compound, as discussed above, Jaiswal teaches that the tungsten compound to be produced has the formula MxWO3, wherein M is an alkali metal [0034]; this also necessarily means that an M-comprising compound would necessarily have been provided.
	With regard to step b) of atomizing the solution, Jaiswal teaches using a gas to impact on the liquid solution to form an aerosol [0008],[0030] which meets the claimed “atomizing” step. 
	With regard to step c) Jaiswal teaches that product particles are formed after reacting the solution [0032] in the flame [0030]. Because a reaction has taken place, there necessarily would be a space in which the reaction occurs, which meets the claimed “reaction space”.
	With regard to step c) of reacting the aerosol with a hydrogen/oxygen flame, Jaiswal teaches reacting hydrogen gas with oxygen gas, each supplied through different channels in a flame spray pyrolysis apparatus [0040]. 
	With regard to the separation step in step d), Jaiswal teaches using a particle collector such as a bag collector, containing a filter element, to collect the formed particles [0030]. As the 
	Jaiswal is silent regarding the expression lambda < 1.
	With regard to the expression of lambda < 1 wherein lambda = total oxygen/ 0.5 x hydrogen, based on the stoichiometric formula for the complete combustion of hydrogen, of 2H2 + O2 [Wingdings font/0xE0] 2H2O (which has a O2:H2 ratio of 0.5:1), because the lambda formula is based on half the amount of hydrogen required for complete combustion, this means that there would be an excess of hydrogen gas. Katusic teaches using an excess of fuel gas [0025][Claim 9], such as (preferably) hydrogen [0016] which would result in a lambda value of 0.5-0.99 [0028][Claim 9], which is within the claimed range of less than 1. 
One of ordinary skill in the art would find it obvious to use an excess of a fuel gas such as hydrogen, as doing so can have a cooling effect [0025] and would also therefore allow for finer control of the flame temperature, such as the flame used in Jaiswal as discussed above. Jaiswal also discusses the control/removal of heat from the flame using other compounds (such as water) without supplying any heat through combustion [0024].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Jaiswal with the excess fuel method of Katusic, as doing so would allow for maintaining desired flame temperatures (see [0024] of Jaiswal and [0025] of Katusic).
Regarding claim 49:
	Jaiswal teaches preparing a tungsten solution with tungsten carbonyl (W(CO)6) [0109], which is an inorganic metal compound.
Regarding claim 50:

Regarding claim 51:
Although Jaiswal does not explicitly teach the concentration of metals in the solution, Jaiswal does teach using various tungsten compounds such as tungsten carbonyl [0109] or ammonium meta tungstate hydrate and cesium nitrate in solution [0111], which are both metal compounds in solution. Jaiswal teaches varying the tungsten and cesium concentrations to achieve different x-values for CsxWO-3 [0109].
	Thus, although Jaiswal does not explicitly disclose the concentrations of metal in solution, one of ordinary skill in the art would find it obvious to vary the metal compound concentrations in solution to vary the formula of MxWO3 (wherein M is an alkali metal).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Katusic, as applied to claim 44 above, and further in view of Elhassid.
Regarding claim 45:
As discussed in the rejection of claim 44 above, with regard to the single or multi material nozzle, Jaiswal discloses the use of multiple inlet nozzles (such as co-axial, cylindrical symmetry, or concentric [0028]) for flame spray pyrolysis, which advantageously and surprisingly allows for forming crystalline multiple metal oxide particles with different precursors being delivered through different channels [0029].
Jaiswal and Katusic teach the process as applied to claim 44 above, but do not explicitly teach that the diameters of the aerosol particles are 120 µm or less; however, the particles of 
	Elhassid teaches using atomizers to produce small droplets (less than 1 µm in size) to produce particles that are less hollow (Col. 10, lines 29-35).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify Jaiswal in view of Katusic with the teachings of Elhassid, as doing so would result in particles that are less hollow.

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Katusic as applied to claim 44 above, and further in view of Hampden-Smith.
Regarding claim 46:
	Jaiswal and Katusic are silent regarding the residence time.
	Hampden-Smith teaches an aerosol method for preparing powdered products of a variety of materials [Abstract]. Hampden-Smith teaches that residence times of shorter than about 4 seconds is typical [0081], which overlaps with the claims 1-5 seconds. Hampden-Smith further discusses that residence time should be long enough to assure that the particles attain the desired temperature [0081]. In addition, Hampden-Smith teaches that residence time has a direct effect on the structure and morphology of particles, such as density and crystallinity [0148-0149].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify Jaiswal in view of Katusic with the residence time of Hampden-Smith, as doing so would predictably result in produced particles with a desired density/porosity and crystallinity.
Regarding claim 47:

Jaiswal, Katusic, and Hampden-Smith teach the process as applied to claim 36 above, but do not explicitly teach that the diameters of the aerosol particles are 120 µm or less; however, the particles of Jaiswal are on the nanoscale [0063], which suggests that the aerosol used to form the particles are also very small.
	Elhassid teaches using atomizers to produce small droplets (less than 1 µm in size) to produce particles that are less hollow (Col. 10, lines 29-35).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify Jaiswal in view of Katusic and Hampden-Smith with Elhassid, as doing so would result in particles that are less hollow.
Regarding claim 48:
Although Jaiswal does not explicitly teach the concentration of metals in the solution, Jaiswal does teach using various tungsten compounds such as tungsten carbonyl [0109] or ammonium meta tungstate hydrate and cesium nitrate in solution [0111], which are both metal compounds in solution. Jaiswal teaches varying the tungsten and cesium concentrations to achieve different x-values for CsxWO-3 [0109].
	Thus, although Jaiswal does not explicitly disclose the concentrations of metal in solution, one of ordinary skill in the art would find it obvious to vary the metal compound concentrations in solution to vary the formula of MxWO3 (wherein M is an alkali metal).
Citation of Pertinent Prior Art
Kneringer et al. (US 5976217 A) discloses reducing tungsten oxide to tungsten metal powder in two or more stages (col. 4, lines 15-22); tungsten oxide blue is reduced in a two-stage continuous process in two consecutive reaction chambers both of the cyclone type (according to Fig. 1) (col. 6, lines 11-67).
	Wang et al. (NPL; “Flame aerosol synthesis of tungsten trioxide powder: Particle morphology control and photodegredation activity under visible light irradiation”; 23 February 2016, Powder Technology 294, pp. 259-265), available online on February 23, 2016, was published before the filing of the 371 application (on 01/23/2017), but after the effective filing date of EP16152935.9 on 01/27/2016. Wang discloses that tungsten trioxide powders of different morphologies are synthesized through one-step flame aerosol route by adjusting precursor concentration (Abstract). Fig. 6 is a schematic illustration of the reaction and particle formation processes during the flame-aerosol synthesis of WO3 from ATM solution droplet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738